Citation Nr: 1203696	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to service connection for headaches, to include as secondary to medicinal treatment for service-connected bilateral knee disabilities.

2.	Entitlement to service connection for a stomach disorder, to include as secondary to medicinal treatment for service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1982 and from April 1985 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was brought before the Board in February 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the Board's February 2010 remand instructions the Veteran was to be scheduled for a VA examination to determine if his headaches and stomach disorder were proximately caused or chronically worsened, aggravated, by the medication he takes for his service-connected bilateral knee pain.  

The Veteran was afforded a VA examination in June 2010.  At this examination the examiner determined the Veteran's headaches and stomach disorder were "not caused by or a result of" his treatment for his service-connected bilateral knee disabilities.  There was no opinion as to whether the Veteran's treatment for his bilateral knee disabilities may have aggravated his headaches and stomach disorder.  The Board observes that the June 2010 VA examination does not substantially comply with the February 2010 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As neither the June 2010 VA examination report nor the April 2011 addendum opinion includes an opinion as to whether the Veteran's current headaches and stomach disorder were aggravated by treatment for his service-connected bilateral knee disabilities, an addendum opinion must be obtained.  

Furthermore, the Board observes that the June 2010 VA examiner commented on the Veteran's GERD specifically.  However, on remand, the examiner should determine if the Veteran suffers from any gastrointestinal condition which is either related to service, or aggravated by the treatment for his bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the June 2010 VA examiner review the claims file, including a copy of this REMAND, and offer an addendum opinion as to the following:

a)  Whether it is at least as likely as not that the Veteran's headaches were chronically worsened (aggravated) by medicinal treatment for his service-connected bilateral knee disabilities,
b)  Whether it is at least as likely as not that the Veteran's stomach disorder, to include nausea, vomiting, stomach pains, and GERD, was chronically worsened (aggravated) by medicinal treatment for his service-connected bilateral knee disabilities, and

c)  Whether it is at least as likely as not that the Veteran suffers from any stomach disorder, to include nausea, vomiting, stomach pains or GERD, as result of service.  

If the June 2010 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

